Citation Nr: 0739853	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-17 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right hip 
disability resulting in hip replacement.

2.  Entitlement to service connection for residuals of foot 
surgery. 

3.  Entitlement to service connection for a heart disease, 
including hypertensive cardiovascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The veteran testified before the 
undersigned at a hearing at the RO in September 2007.  A copy 
of the transcript is included in the claims file. 


FINDING OF FACT

In a statement dated April 18, 2007, prior to the 
promulgation of a decision in the appeal, he veteran 
requested to withdraw the service connection claims for right 
hip disability resulting in right hip replacement, residuals 
of foot surgery, and a heart disease, including hypertensive 
cardiovascular disease. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met for the service connection claims for 
right hip disability resulting in right hip replacement, 
residuals of foot surgery, and a heart disease, including 
hypertensive cardiovascular disease.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.   In a statement dated April 18, 2007, the veteran 
requested to withdraw the service connection claims for right 
hip disability resulting in right hip replacement, residuals 
of foot surgery, and a heart disease, including hypertensive 
cardiovascular disease.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration of these 
issues.  Accordingly, those matters are dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


